DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-11, 13-18, 21-22 in the reply filed on 04/27/2022 is acknowledged.

Status of Claims
 Amendment  that was filed on  04/27/2022 is entered. Claims 1-11, 13-18, 21-22  has been pending and has been examined in this Office Action (“OA”). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2021 have been placed in record and considered by the examiner.

Claim Objections
Claims 1 are objected to because of the following informalities: Specifically, 
Claim 1 line 7: replace  “an Internet Protocol, IP, address " with  “an Internet Protocol  (IP) address” -- instead.
Claim 13 line 9: replace  “an Internet Protocol, IP, address " with  “an Internet Protocol  (IP) address” -- instead.


Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU  et al. (EP 2290883 A1; hereinafter as “ZHOU  ”, provided in IDS) in view of ZHAO et al. (US 20160088676 A1; hereinafter as “ZHAO”).

Examiner’s note: in what follows, references are drawn to ZHOU unless otherwise mentioned.


Regarding claim 1, ZHOU teaches a method performed at a policy control entity  (==Policy and Charging Rules Function (PCRF) entity in Fig. 5-6: [0057]) for supporting a wireless device (Fig. 5-6: UE)  over a plurality of communications systems (Fig. 5-6 : “UE which has accessed a PDN1 via the P-GW accesses PDN1 again by triggering a new PDN connection when the UE resides in the coverage of the trusted non-3GPP  access network and accesses the EPS system by use  of the PMIPv6”: [0048]), the method comprising:
- receiving an authorization request for the wireless device to establish a data connection to a data network through a communication system, the authorization request comprises a wireless device identifier, an Internet Protocol, IP, address assigned by the communication system and an identifier of the data network (…. sends to the PCRF an  "indication of gateway control session establishment" message carrying the Network Access Identifier (NAI) of a UE, the APN 1 and the session identifier”: [0049]; [0006]; Step S506, the P-GW, in which the PCEF resides, sends to the PCRF an "indication of IP-CAN session establishment" message carrying the Network Access Identifier (NAI) of a UE, the APN1, the session identifier and the IP address which is allocated for the UE by the P-GW. The PCRF associates the IP-CAN session establishment indicating message with the "indication of gateway control session establishment" message of step S503 via the NAI, the APN1 and the session identifier, so that the information established in the PCRF by the two messages are associated with the same IP-CAN session: [0056], [0005]);
- determining that the wireless device (==UE) has an existing data connection previously established over another communication system (“UE performs initial attachment to a
trusted non-3GPP access gateway, and acquires the IP connection with a default PDN1 via the P-GW; the access point name corresponding to PDN1 is APN1”: [0049]; aforesaid “UE decides to establish a new PDN connection with PDN1, and sends to the trusted non- 3GPP access gateway a trigger indicating message carrying the APN1”… Step 503: based on the above trigger indicating message, the trusted non-3GPP access gateway, in which the BBERF resides, sends to the PCRF an "indication of gateway control session establishment"  message carrying the NAI of the UE, the APN 1 and the session identifier: [0049];  aforesaid “PCRF associates the IP-CAN session establishment indicating message  with the "indication of gateway control session establishment" message of step S503 via the NAI, the APN1 and the session identifier, so that the information established in the PCRF by the two messages are associated with the same IP-CAN session”: [0056]),
 wherein the existing data connection is associated with another wireless device identifier, a corresponding IP address and another data network identifier (“Step S501, the UE performs initial attachment to a trusted non-3GPP access gateway, and acquires the  IP connection with a default PDN1 via the P-GW”: [0049]) ;
in response to determining that the wireless device is allowed to maintain at least one of the data connection or the existing data connection, sending an instruction indicating a status of one of the data connection or the existing data connection (“Step S507, the PCRF returns to the P-GW an  "IP-CAN session establishment acknowledge" message  carrying corresponding PCC rule and event trigger; the P-GW installs the PCC rule and the event trigger”:  [0058]).

While ZHOU  teaches “wherein the existing data connection is associated with another wireless device identifier, a corresponding IP address and another data network identifier”,   
ZHOU does not expressively teach:  
determining that the identifier of the data network associated with the data connection and the other data network identifier associated with the existing data connection correspond to a same data network and that an event reporting session associated with the existing data connection is already established with an entity of the same data network.

ZHAO, in the same field of endeavor, discloses: 

    PNG
    media_image1.png
    486
    776
    media_image1.png
    Greyscale

determining that the identifier of the data network associated with the data connection and the other data network identifier associated with the existing data connection correspond to a same data network and that an event reporting session associated with the existing data connection is already established with an entity of the same data network (Fig. 12b:”determine whether to maintain UE's connection to a core network via a WLAN access network”: [0023];  “At 1274, after connecting to the WLAN AN 1256, the UE 1252 performs an ePDG selection procedure via the WLAN AN 1256 to select the ePDG 1258. In particular, at 1274, the UE 1252 determines to access the carrier's core network via WLAN, and thus performs an ePDG discovery procedure to find an ePDG (e.g., the ePDG 1258) to select”: [0078]; “At 1282, the UE 1202 connects to the eNB 1204 to access a core network via LTE”: “the core network entities maintain the connection between the UE 1252 and the core network via the WLAN AN 1256 and/or the eNB”: [0079]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).

Regarding claim 2, ZHOU in view of ZHAO teaches the invention of claim 1 as set forth above.  Further, ZHOU teaches, the method of claim 1, wherein the authorization request further comprises a capability of the wireless device to support simultaneous access to the communication system and to the other communication system (aforesaid “UE may access multiple PDNs simultaneously via multiple P-GWs”: [0005]).

Regarding claim 3, ZHOU in view of ZHAO teaches the invention of claim 1 as set forth above.  Further, ZHOU teaches, the method of claim 1, wherein the authorization request comprises an identity of the entity in the same data network with which the wireless device registered over the existing data connection (session establishing request message carries the Network Access Identifier  (NAI) of the UE and the default  Access Point Name (APN) [0005]; Session Identifier used to access same PDN network: [0043]).

Regarding claim 4, ZHOU in view of ZHAO teaches the invention of claim 1 as set forth above.  Further, ZHOU teaches, the method of claim 1, wherein the authorization request comprises a data network public identifier of the wireless device used in the registration with the entity in the same data network (Network Access Identifier (NAI) of the UE”: [0005]).

Regarding claim 5,ZHOU in view of ZHAO teaches the invention of claim 1 as set forth above.  Further, ZHOU teaches, the method of claim 1, wherein the IP address and the corresponding IP address are the same (the P-GW, in which the PCEF resides, sends to the PCRF an "indication of IP-CAN session  modification" message carrying the NAI, the APN1,  he session identifier and the IP address which is allocated  by the P-GW for the second PDN connection established  before the switching of the UE”: [0088]).

Regarding claim 6, ZHOU in view of ZHAO teaches the invention of claim 1 as set forth above.  Further, ZHAO teaches, the method of claim 1, wherein determining that the wireless device is allowed to maintain at least one of the data connection or the existing data  (see fig. 17: UE can connects with one connection with core network:  “At step 1702, the UE receives a request for a device identifier of the UE from at least one of a first core network entity or a second network entity. At step 1704, the UE sends a response message including the device identifier of the UE to at least one of the first core network entity or the second core network entity, where at least one of the first core network entity or the second core network entity is configured to determine to maintain, establish, terminate or prevent a connection with the UE through WLAN access based on the device identifier of the UE included in the response message.”: [0093]) connection further comprises:
notifying the entity of the same data network over the existing event reporting session that the wireless device has established a data connection over the communication system and providing the IP address ([0093]); and
receiving from the entity of the same data network an instruction to maintain at least one of the data connection or the existing data connection ( “At step 1702, the UE receives a request for a device identifier of the UE from at least one of a first core network entity or a second network entity. At step 1704, the UE sends a response message including the device identifier of the UE to at least one of the first core network entity or the second core network entity, where at least one of the first core network entity or the second core network entity is configured to determine to maintain, establish, terminate or prevent a connection with the UE through WLAN access based on the device identifier of the UE included in the response message.”: [0093]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).

Regarding claim 7, ZHOU in view of ZHAO teaches the invention of claim 1 as set forth above.  Further, ZHOU teaches, the method of claim 1, wherein the entity of the same data network corresponds to a Proxy Call Session Control Function, PCSCF of the Internet Protocol Multimedia Subsystem, IMS (Fig. 5-7: PCRF entry).

Regarding claim 8, ZHOU in view of ZHAO teaches the invention of claim 6 as set forth above.  Further, ZHAO teaches, the method of claim 6, wherein the notification to the entity of the same data network comprises the data network public identifier of the wireless device (“an information request to request for the UE's IMEI, via the WLAN AN 804. For example, referring back to FIG. 8, at 844, the UE 802 sends the information response including the IMEI of the UE 802 to the ePDG 806 via the WLAN AN 804.”: [0094]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).

Regarding claim 9, ZHOU in view of ZHAO teaches the invention of claim 6 as set forth above.  Further, ZHAO teaches, the method of claim 6, wherein the notification to the entity comprises a request to add the communication system as an additional IP connectivity access network in addition to the other communication system (“the information request and/or the information response are communicated between the UE 802 and the ePDG 806 using the security association (such as the IPsec tunnel between the UE 802 and the ePDG 806).”:  [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).


Regarding claim 10, ZHOU in view of ZHAO teaches the invention of claim 1 as set forth above.  Further, ZHAO teaches, the method of claim 1, wherein sending an instruction indicating a status of one of the data connection or the existing data connection comprises sending an instruction to the communication system indicating the data connection is authorized or denied (blacklist of UE ID or allowed: [0096]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).

Regarding claim 11, ZHOU in view of ZHAO teaches the invention of claim 1 as set forth above.  Further, ZHOU teaches, the method of claim 1, wherein sending an instruction indicating a status of one of the data connection or the existing data connection comprises sending an instruction to the other communication system indicating the existing data connection should be released (see fig. 17 element 1704: “At step 1704, the UE sends a response message including the device identifier of the UE to at least one of the first core network entity or the second core network entity, where at least one of the first core network entity or the second core network entity is configured to determine… terminate or prevent a connection with the UE through WLAN access based on the device identifier of the UE included in the response message” :[[093).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).

Regarding claim 13, ZHOU teaches a method performed at a session mobility entity for supporting access of a wireless device to a data network from multiple access networks (Fig. 5-6 : “UE which has accessed a PDN1 via the P-GW accesses PDN1 again by triggering a new PDN connection when the UE resides in the coverage of the trusted non-3GPP  access network and accesses the EPS system by use  of the PMIPv6”: [0048]), the method comprising:
receiving a connection request indicating the wireless device is requesting a packet data connection through a new access network, the connection request comprising an identifier of the wireless device and a data network identifier (…. sends to the PCRF an  "indication of gateway control session establishment" message carrying the Network Access Identifier (NAI) of a UE, the APN 1 and the session identifier”: [0049]; [0006]; Step S506, the P-GW, in which the PCEF resides, sends to the PCRF an "indication of IP-CAN session establishment" message carrying the Network Access Identifier (NAI) of a UE, the APN1, the session identifier and the IP address which is allocated for the UE by the P-GW. The PCRF associates the IP-CAN session establishment indicating message with the "indication of gateway control session establishment" message of step S503 via the NAI, the APN1 and the session identifier, so that the information established in the PCRF by the two messages are associated with the same IP-CAN session: [0056], [0005]);
determining that the wireless device has a previous packet data connection over a different access network (“UE performs initial attachment to a
trusted non-3GPP access gateway, and acquires the IP connection with a default PDN1 via the P-GW; the access point name corresponding to PDN1 is APN1”: [0049]; aforesaid “UE decides to establish a new PDN connection with PDN1, and sends to the trusted non- 3GPP access gateway a trigger indicating message carrying the APN1”… Step 503: based on the above trigger indicating message, the trusted non-3GPP access gateway, in which the BBERF resides, sends to the PCRF an "indication of gateway control session establishment"  message carrying the NAI of the UE, the APN 1 and the session identifier: [0049];  aforesaid “PCRF associates the IP-CAN session establishment indicating message  with the "indication of gateway control session establishment" message of step S503 via the NAI, the APN1 and the session identifier, so that the information established in the PCRF by the two messages are associated with the same IP-CAN session”: [0056]),
 where the previous packet data connection is associated with a different identifier of the wireless device, a first Internet Protocol, IP, address and a different data network identifier  (“Step S501, the UE performs initial attachment to a trusted non-3GPP access gateway, and acquires the  IP connection with a default PDN1 via the P-GW”: [0049]);
in response to determining that the wireless device is allowed to maintain at least one of the packet data connection or the existing data connection, sending an instruction indicating a status of one of the packet data connection or the previous packet data connection (“Step S507, the PCRF returns to the P-GW an  "IP-CAN session establishment acknowledge" message  carrying corresponding PCC rule and event trigger; the P-GW installs the PCC rule and the event trigger”:  [0058]).

ZHOU does not expressively teach:  
determining that the data network identifier and the different data network identifier correspond to the same data network.

ZHAO, in the same field of endeavor, discloses: 
determining that the data network identifier and the different data network identifier correspond to the same data network (Fig. 12b:”determine whether to maintain UE's connection to a core network via a WLAN access network”: [0023];  “At 1274, after connecting to the WLAN AN 1256, the UE 1252 performs an ePDG selection procedure via the WLAN AN 1256 to select the ePDG 1258. In particular, at 1274, the UE 1252 determines to access the carrier's core network via WLAN, and thus performs an ePDG discovery procedure to find an ePDG (e.g., the ePDG 1258) to select”: [0078]; “At 1282, the UE 1202 connects to the eNB 1204 to access a core network via LTE”: “the core network entities maintain the connection between the UE 1252 and the core network via the WLAN AN 1256 and/or the eNB”: [0079]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).
Regarding claim 14, ZHOU in view of ZHAO teaches the invention of claim 13 as set forth above.  Further, ZHOU teaches, the method of claim 13, wherein determining that the wireless device is allowed to maintain at least one of the packet data connection or the existing data connection data  (see fig. 17: UE can connects with one connection with core network:  “At step 1702, the UE receives a request for a device identifier of the UE from at least one of a first core network entity or a second network entity. At step 1704, the UE sends a response message including the device identifier of the UE to at least one of the first core network entity or the second core network entity, where at least one of the first core network entity or the second core network entity is configured to determine to maintain, establish, terminate or prevent a connection with the UE through WLAN access based on the device identifier of the UE included in the response message.”: [0093])  further comprises:
sending an authorization request to a policy control entity comprising information related to the packet data connection and information related to the previous packet data connection ([0093]); and
receiving a policy instruction for maintaining one of or both of the packet data connection or the previous packet data connection ( “At step 1702, the UE receives a request for a device identifier of the UE from at least one of a first core network entity or a second network entity. At step 1704, the UE sends a response message including the device identifier of the UE to at least one of the first core network entity or the second core network entity, where at least one of the first core network entity or the second core network entity is configured to determine to maintain, establish, terminate or prevent a connection with the UE through WLAN access based on the device identifier of the UE included in the response message.”: [0093]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).

Regarding claim 15, ZHOU in view of ZHAO teaches the invention of claim 14 as set forth above.  Further, ZHAO teaches, the method of claim 14, wherein in response to receiving the policy instruction to maintain both packet data connection and previous packet data connection, assigning an IP address to the packet data connection (“the information request and/or the information response are communicated between the UE 802 and the ePDG 806 using the security association (such as the IPsec tunnel between the UE 802 and the ePDG 806).”:  [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).

Regarding claim 16, ZHOU in view of ZHAO teaches the invention of claim 14 as set forth above.  Further, ZHOU teaches, the method of claim 14, wherein the authorization request comprises a capability of the wireless device to support multiple simultaneous access networks (aforesaid “UE may access multiple PDNs simultaneously via multiple P-GWs”: [0005]).

Regarding claim 17, ZHOU in view of ZHAO teaches the invention of claim 13 as set forth above.  Further, ZHAO teaches, the method of claim 13, wherein determining that the wireless device has a previous packet data connection over a different access network is based on an obtained profile for the wireless device (Fig. 17 element 1702:  “At step 1702, the UE receives a request for a device identifier of the UE from at least one of a first core network entity or a second network entity”: [0093] ), and further comprises:
determining, based on the obtained profile, that the identifier and the different identifier equally identify the wireless device ( “the first core network entity is configured to determine to maintain, establish  connection with the UE through the WLAN access by determining whether the device identifier is blacklisted, and disconnecting the UE from the core network upon determining that the device identifier is blacklisted, or maintaining the connection between the UE and the core network upon determining that the device identifier is not blacklisted. In such an aspect, the first core network entity is configured to determine whether the device identifier is blacklisted based on the device identifier received from the UE over the WLAN access.” : [0096]; [0093]);
determining, based on the obtained profile, that the data network identifier and the different data network identifier identify the same data network (Fig. 18 element 1806:   if the authentication response does not indicate that the IMEI of the UE 1002 is blacklisted, the UE 1002 communicates with the ePDG 1006 via the WLAN AN 1004 to complete the IPSec tunnel setup to provide a secure tunnel between the UE 1002 and the ePDG 1006, and the ePDG 1006 establishes a tunnel with the PDN gateway 1030”: [0102];  [0093]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).


Regarding claim 18, ZHOU in view of ZHAO teaches the invention of claim 13 as set forth above.  Further, ZHOU teaches, the method of claim 13, wherein the obtained profile further comprises an identity of the policy control entity used for the previous packet data connection (PCRF determines that UE establishes connection with PDN1 using a session identifier and QoS Rule according to network policy: [0072]).

Regarding claim 21, ZHOU in view of ZHAO teaches the invention of claim 13 as set forth above.  Further, ZHAO teaches, the method of claim 13, wherein the new access network is one of a Long Term Evolution, LTE, access network, or fifth generation, 5G, access network, and the different access network is the other one of the LTE access network or the 5G access network (Fig. 7: LTE connect : FIG. 7 is an example diagram 700 illustrating an example network architecture for a use of an LTE connection and a WLAN connection to receive data through a core network. : [0061];  [0017]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).


Regarding claim 22, ZHOU in view of ZHAO teaches the invention of claim 13 as set forth above.  Further, ZHOU teaches, the method of claim 13, wherein the connection request comprises an indication for linking the packet data connection to the previous packet data connection (Fig. 7: both LTE and WLAN are connected to same CORE NETWORK: [0061]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of ZHOU to include  the above recited limitations as taught by ZHAO. The suggestion/motivation to do so would have main the connection between UE and core network all the time via WLAN and LTE (ZHAO; [0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411  

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411